Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, lines 1-2, after “having”, before “a two”, delete “a one-layer structure or”.
(2) In claim 7, line 2, after “film”, before “is”, delete “has a two or more-layer structure and”.
(3) Cancel claim 10.
(4) In claim 14, line 1, after “manufacturing”, before “interlayer”, delete “an” and insert "the".
(5) In claim 15, line 2, after “and”, before “interlayer”, delete “an” and insert "the".

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lee Cheng on 01/15/21.

It is noted that claims 14-15 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Kitano et al. (US 2013/0288061) and Shimokawa (JP 2006297728).for the following reasons:
Kitano et al. teaches an interlayer film for laminated glass, having a one-layer structure or a two or more-layer structure, being provided with a first layer containing a polyvinyl acetal resin, a plasticizer and a metal element as a surface layer thereof.
However, Kitano fails to teach the contact angles and product-by process limitation as required in claim 1. This is especially significant in light of the data in the present specification which establishes the criticality of the presently claimed process.
Matsuda et al. teaches an interlayer film for laminated glass, having a one-layer structure or a two or more-layer structure, being provided with a first layer containing a polyvinyl acetal resin and a plasticizer as a surface layer thereof. Matsuda et al. discloses the first layer, the second layer and the third layer each may contain additives such as an adhesiveness adjuster.
However, Matsuda et al. fails to teach a metal element, the contact angles and the product-by process limitation as required in claim 1. This is especially significant in light of the data in the present specification which establishes the criticality of the presently claimed process.
 Shimokawa teaches producing a resin layer using vent extrusion under a gauge pressure including 750 to 1500 mmHg (0.1 to 0.2 MPa) in one vent hole and -675 mmHg (-0.09 MPa) or below in the other vent hole. 
However, Shimokawa fails to teach an interlayer film for laminated glass containing a polyvinyl acetal resin, a plasticizer and a metal element as a surface layer thereof and the contact angles as required in claim 1. Further, as supported by the Declaration filed 07/31/20, a large .
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 14-15, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 10 is, directed to the invention(s) of species group II require all the limitations of an allowable product claim, and has NOT been rejoined and has been cancelled. See Examiner’s amendment as set forth above.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on 08/21/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler
Given that claims 14-15 include all the limitations of allowable product claim 1, it is noted that present claims 14-15 are allowable over Kitano, Matsuda and Shimokawa for the same reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787